Citation Nr: 1645718	
Decision Date: 12/07/16    Archive Date: 12/19/16

DOCKET NO.  11-28 459	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to a total disability evaluation based on individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran and spouse


ATTORNEY FOR THE BOARD

Journet Shaw, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Army from November 1966 to November 1969 and from July 1971 to November 1983.  Among other awards, the Veteran received the Purple Heart Medal, Combat Infantryman Badge and Bronze Star Medal.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  The case has since been returned to the RO in Indianapolis, Indiana.

The Veteran and his wife testified before a Decision Review Officer at a RO formal hearing in January 2013.  A transcript of this hearing is of record.

After the supplemental statement of the case was issued in May 2013, additional medical evidence was associated with the claims file.  As the records include non-pertinent evidence to the issue on appeal, no waiver of Agency of Original Jurisdiction (AOJ) consideration is required.  38 C.F.R. §§ 19.37, 20.1304 (2016).

In a September 2015 Report of General Information, VA documented that the Veteran wished to withdraw his appeal for a TDIU; he was informed that a written notice of his intent to withdraw was required.  A September 2016 correspondence from the Veteran's representative indicated that attempts to clarify the Veteran's desire to withdraw his appeal were unsuccessful.  As no written withdrawal notice has been provided by the Veteran or his representative to date, the Board will continue to adjudicate the Veteran's appeal.  


FINDING OF FACT

Resolving all reasonable doubt in favor of the Veteran, from June 30, 2009 to February 10, 2014, the evidence is at least in equipoise that the Veteran's service-connected bilateral hearing loss and peripheral neuropathy of the bilateral lower extremities precludes him from securing and following substantially gainful employment.  


CONCLUSION OF LAW

From June 30, 2009 to February 10, 2014, the criteria for entitlement to a TDIU have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).

Given the Board's favorable decision in granting a TDIU, the Board finds that all notification and development actions needed to fairly adjudicate the appeal have been accomplished.


TDIU

The Veteran is seeking a TDIU based on his service-connected bilateral hearing loss and peripheral neuropathy of his bilateral upper and lower extremities.  See October 2009 VA Form 21-8940 and January 2013 RO hearing transcript.  

Total disability means that there is present any impairment of mind or body sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. §§ 3.340, 4.15.  A substantially gainful occupation has been defined as "employment at which non-disabled individuals earn their livelihood with earnings comparable to the particular occupation in the community where the Veteran resides."  M21-1 VA Adjudication Procedure Manual, Part IV.ii.2.F.1.c. (Updated September 24, 2015).  It also has been defined as "an occupation that provides an annual income that exceeds the poverty threshold for one person, irrespective of the number of hours or days that the Veteran actually works and without regard to the Veteran's earned annual income."  Faust v. West, 13 Vet. App. 342 (2000).  Marginal employment shall not be considered substantially gainful employment.  Substantially gainful employment is defined as work that is more than marginal, which permits the individual to earn a "living wage."  Id.  Marginal employment is defined as an amount of earned annual income that does not exceed the poverty threshold determined by the Census Bureau.  38 C.F.R. § 4.16(a). 

When jobs are not realistically within his physical and mental capabilities, a veteran is determined unable to engage in a substantially gainful occupation.  Moore v. Derwinski, 1 Vet. App. 356 (1991).  In making this determination, consideration may be given to factors such as the veteran's level of education, special training, and previous work experience, but not to age or impairment caused by non-service-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19; Van Hoose v. Brown, 4 Vet. App. 361 (1993).

Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities provided that if there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more such disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  For the purpose of one 60 percent or one 40 percent disability in combination, disabilities resulting from a common etiology or a single accident will be considered as one disability.  38 C.F.R. § 4.16(a).

The Veteran filed his TDIU claim on June 30, 2009.  

From June 30, 2009 to February 10, 2014, the Veteran has a combined evaluation of 90 percent: bilateral hearing loss as 50 percent disabling, effective June 30, 2003, and 70 percent disabling, effective February 27, 2013; splenectomy as 30 percent disabling; diabetes mellitus type II as 20 percent disabling; peripheral neuropathy of the right lower extremity as 20 percent disabling; peripheral neuropathy of the left lower extremity as 20 percent disabling; peripheral neuropathy of the left upper extremity as 10 percent disabling; peripheral neuropathy of the right upper extremity as 10 percent disabling; tinnitus as 10 percent disabling; and noncompensable evaluations for scars of the right thigh, residuals of shrapnel wounds, Hodgkin's disease, ventral hernia, and erectile dysfunction.  At a 90 percent combined evaluation, the Veteran's service-connected disabilities do render him eligible for a TDIU under the schedular percentage requirements contemplated by VA regulation.  See 38 C.F.R. §§ 3.340, 3.341, 4.16(a).  Thus, the schedular criteria have been satisfied.

From February 11, 2014, the Veteran has a combined 100 schedular percent evaluation for his service-connected disabilities.  

The Board recognizes that the receipt of a 100 percent schedular disability evaluation for a service-connected disability or disabilities does not necessarily moot the issue of entitlement to a TDIU.  Bradley v. Peake, 22 Vet. App. 280, 293-294 (2008).  Although no additional disability compensation may be paid when a total schedular disability rating is already in effect, Bradley recognized that a separate award of a TDIU predicated on a single disability may form the basis for an award of special monthly compensation under 38 U.S.C.A. § 1114(s) (2016).  Bradley, 22 Vet. App. at 293-94.  However, Bradley also explains that a 100 percent combined evaluation does not qualify as "a service-connected disability rated as total" under the statute.  38 U.S.C.A. § 1114(s); Bradley, 22 Vet. App. at 290.  As will be described below, the basis of the TDIU relies on the combined effect of more than one of the Veteran's service-connected disabilities.  Thus, for the period from February 11, 2014, a TDIU is moot.  

The Board notes that the ultimate question of whether a Veteran is capable of substantially gainful employment is not a medical one; that determination is for the adjudicator.  See Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013).  Thus, the VA examiners' conclusions are not dispositive.  However, the observations of the examiners regarding functional impairment due to the service-connected disability go to the question of physical or mental limitations that may impact his ability to obtain and maintain employment.

As an initial matter, the Board notes that the Veteran has several service-connected disabilities.  However, as the evidence does not demonstrate, and the Veteran does not contend, that all of his service-connected disabilities impact his ability to work, the Board will focus on only those disabilities specified by the Veteran.  

A careful review of the Veteran's claims file shows that that Veteran last worked in December 2008 as a Veterans Service Officer (VSO) for a county government.  He was terminated, because it was a political appointment.  He had been employed there since July 1993.  His duties included helping Veteran's apply for benefits from VA, preparing paperwork, arranging transportation for the Veterans and ensuring that the Veterans attended their appointments.  Although the Veteran did not leave his job due to his disability, he asserts that at his job, he had difficulty communicating, because he could not hear the phones, had trouble walking and had balance problems.  His employer noted that the Veteran was provided with a hearing impaired telephone at work.  Since he reportedly became too disabled to work as of December 2008, the Veteran explained that he had applied for multiple positions with other employers (e.g., salesperson at auto company, equipment operator, VSO at VA, positions at retail companies), but he was not able to find any other employment.  He completed high school, but has had no other education or training.  The Veteran contends that his service-connected bilateral hearing loss and peripheral neuropathy prevents him from securing or following substantially gainful employment.  See October 2009 VA Form 21-8940, October 2009 VA Form 21-4192, May 2009 Social Security Administration (SSA) disability report, and January 2013 RO hearing transcript.  

The Board finds that the following evidence is the most probative to the question of whether entitlement to a TDIU is warranted.  In particular, the Board places weight upon the following: (1) observations made in a May 2009 SSA disability report that the Veteran, during his SSA disability interview, wore hearing aids in both ears, had a hard time understanding even with a raised voice, and when he stood up to leave, he had to hold onto the desk to stand and did not walk steadily the few steps to the door; (2) a June 2009 statement from Dr. J.A.B. who found that the Veteran's audiogram showed an extremely severe neurosensory loss bilaterally with a moderate response to discrimination at maximal value, and that he required very strong and powerful hearing aids bilaterally; (3) conclusion made by the SSA evaluator in September 2009 report that given the Veteran's limitations in hearing, despite the use of hearing aids, it was unreasonable to expect the Veteran to be able to successfully meet the more communicative demands of past work duties; (4) findings made by an October 2009 VA examiner that the Veteran indicated mainly symptoms of numbness and weakness in his lower legs, especially upon standing initially, had apparent decreased proprioception and balance issues, and used a cane occasionally to aid in ambulation, balance and unsteadiness; (5) objective findings noted in a June 2011 VA Podiatry Outpatient Progress Note that the Veteran had an unsteady gait and he was using his right foot in a way that appeared as if he was searching for the ground; (6) October 2011 statements made by former co-workers who attested to the Veteran's difficulty hearing the phone ring and what people were saying on the phone and having to answer his phone calls and listen to and transcribe his voicemail messages; (7) numerous statements made by the Veteran that he fell occasionally in dark environments, because he had balance problems from his neuropathy; he was unable to walk more than a couple of blocks before needing to sit to rest his legs; and his bilateral hearing loss made communicating difficult even with the use of a hearing impaired telephone; (8) finding of a February 2013 VA examiner that the Veteran's hearing loss would cause significant difficulty understanding conversation without appropriate amplification, the provision of visual cues and favorable signal to noise ratios whenever possible.  

The Board acknowledges that the October 2009, February 2013, and March 2013 VA examiners all opined that the Veteran's service-connected bilateral hearing loss and peripheral neuropathy of the bilateral lower extremities do not prevent him from securing and following gainful semi-sedentary or sedentary employment.  The October 2009 VA examiner found only mild effects upon the Veteran's ability to function in a sedentary type employment due to his peripheral neuropathy of the bilateral lower extremities.  With consistent application of compensatory measures (i.e., appropriate amplification, provision of visual cues, and favorable signal to noise ratios), the February 2013 VA examiner concluded that the Veteran's bilateral hearing loss would not prevent him from engaging in sedentary employment.  Based on the Veteran's independence in activities of daily living, including ability to work around the house, perform some yard work, and drive and shop independently, the March 2013 VA examiner determined that the Veteran would not be prevented from securing and following semi-sedentary employment.  

Despite the VA examiners' conclusions, the Board finds that the evidence is at least in equipoise that a TDIU is warranted.  Therefore, resolving all reasonable doubt in favor of the Veteran, the Board finds that the Veteran is precluded from securing and following any substantially gainful employment due to the combined effects of his service-connected bilateral hearing loss and peripheral neuropathy of the bilateral lower extremities.  Accordingly, from June 30, 2009 to February 10, 2014, the Board concludes that a TDIU is warranted.  


ORDER

From June 30, 2009 to February 10, 2014, entitlement to a TDIU is granted, subject to the laws and regulations governing the payment of monetary benefits.  



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


